*BY THE COURT.
We think it very clear, that one of [421 several partners, joint .parties'to a suit, may lawfully contract to submit it to arbitrators, and bind his copartners. The consideration upon which a suit upon an award is sustained, is the contract of submission; 3 O. 513. The submission, therefore, in the case at bar, was good.
Whether the order for a non suit was fight or wrong, seems immaterial. If right, the order should have been enforced; if wrong, the evidence should have gone to the jury. In neither case had the court the power to direct the jury to find for the defendant. The order of non suit, if executed, would have left the parties free to commence a new suit; the verdict and judgment bars that right, and is erroneous. The judgment is reversed, and the case remanded back.
[Power of one partner to submit to arbitration; Fordyce v. Marks, 1 Rec. 257, 263 ; ib. 2 Rec. 392, 401.]